ACCEPTED
FILED                                                                                                     04-15-00398-CV
6/25/2015 4:38:37 PM                                                                          FOURTH COURT OF APPEALS
Donna Kay McKinney                              04-15-00398-CV                                     SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                           7/1/2015 2:49:26 PM
Accepted By: Consuelo Gomez                                                                                KEITH HOTTLE
                                                                                                                   CLERK

                                            CAUSE NO. 2015-CI-06197

             THE GWSPI COMPANY LLC AS                    §    IN THE DISTRICT COURT
                                                                                 FILED IN
             SUCCESSOR IN INTEREST TO                    §                       4th COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
             WILMINGTON TRUST, NA, TRUSTEE               §
                                                                                 07/1/2015 2:49:26 PM
             OF THE JEFFREY P. BLANCHARD                 §
                                                                                   KEITH E. HOTTLE
             2013 FAMILY TRUST,                          §                               Clerk
                                                         §
                              Plaintiff,                 §    BEXAR COUNTY, TEXAS
             v.                                          §
                                                         §
             LIFE INSURANCE COMPANY OF                   §
             THE SOUTHWEST and CAROLINE                  §
             BUSWELL,                                    §
                                                         §
                              Defendants.                §    224th JUDICIAL DISTRICT

                                             NOTICE OF APPEAL

             TO THE HONORABLE JUDGE OF THE DISTRICT COURT:

                     Pursuant to Tex. R. App. Proc. 25.1, Defendant Caroline Buswell (“Buswell”)

             gives notice that she desires to appeal the Order denying her Special Appearance signed

             on June 8, 2015, in The GWSPI Company LLC as Successor in Interest to Wilmington

             Trust, NA, Trustee of the Jeffrey P. Blanchard 2013 Family Trust v. Life Insurance

             Company of the Southwest and Caroline Buswell, Cause No. 2015-CI-06197, pending in

             the 224th Judicial District Court, Bexar County, Texas. This appeal is taken to the Fourth

             Court of Appeals in San Antonio, Texas. This is an accelerated appeal pursuant to Tex.

             Civ. Prac. & Rem. Code § 51.014(a)(8).




             NOTICE OF APPEAL                                                                    PAGE 1
                                        Respectfully Submitted,


                                        By: /s/ Lance V. Clack
                                             Andrew G. Jubinsky
                                             Texas Bar No. 11043000
                                             andy.jubinsky@figdav.com
                                             Lance V. Clack
                                             Texas Bar No. 24040694
                                             lance.clack@figdav.com

                                        FIGARI + DAVENPORT, LLP
                                        901 Main Street, Suite 3400
                                        Dallas, Texas 75202
                                        (214) 939-2000
                                        (214) 939-2090 (Fax)

                                        ATTORNEYS FOR DEFENDANT
                                        LIFE INSURANCE COMPANY OF
                                        THE SOUTHWEST and CAROLINE
                                        BUSWELL


                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
served via E-Service on the parties listed below on June 25, 2015.

J. Steve Mostyn
jsmdocketefile@mostynlaw.com
Caroline L. Maida
clmaida@mostynlaw.com
THE MOSTYN LAW FIRM
3810 West Alabama St.
Houston, Texas 77027

                                             /s/ Lance V. Clack
                                               Lance V. Clack




NOTICE OF APPEAL                                                                   PAGE 2